Citation Nr: 1544318	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-09 445	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to an initial evaluation in excess of 40 percent for fibromyalgia.

3.  Entitlement to an evaluation in excess of 30 percent for gastroesophageal reflux disease (GERD) with a history of chronic duodenitis and irritable bowel syndrome (IBS), from June 24, 2008, and to an evaluation in excess of 10 percent from February 25, 2005 through June 23, 2008.  

4.  Entitlement to an initial evaluation in excess of 30 percent for chronic adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law
WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to July 1991, including service in Southwest Asia.  The Veteran also served in a reserve component for more than 20 years, ending in 2006.  

The issues addressed in this decision before the Board of Veterans' Appeals (Board) arise from appeals separately docketed in 2006 (#06-37 405) and in 2014 (#14-09 445).  The appeals have been merged by the Board under the docket number reflected above for the purposes of administrative economy and efficiency, as separate Board decisions for compensation claims arising at separate times from the same AOJ are not required in this case.

A rating decision prepared in December 2005 by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) was issued by the Roanoke, Virginia, RO in February 2006.  The RO denied service connection for glaucoma, and granted service connection for fibromyalgia, with an initial 40 percent rating, and decreased the evaluation for GERD with a history of duodenitis and IBS (hereinafter, GI disability) from 30 percent to 10 percent disabling.  

In February 2006, the Veteran disagreed, alleging that she was now unemployable due to the service-connected disabilities and glaucoma.  The Veteran perfected appeal of the claim for service connection for glaucoma after the RO issued a statement of the case addressing the claim for service connection for glaucoma.
The Board Remanded the claim for service connection for glaucoma in January 2008, then denied service connection for glaucoma in March 2009.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court vacated the Board's March 2009 decision and remanded the matter to the Board.  The Board remanded the claim to the Agency of Original Jurisdiction (AOJ) in June 2012.  The claim now returns to the Board for appellate review.

The Veteran testified before the Board in December 2007 with regard to one claim on appeal, service connection for glaucoma; the transcript of that hearing is associated with the Veteran's physical claims files.  The Veterans Law Judge (VLJ) who conducted the December 2007 hearing is no longer employed by the Board.  

In July 2015, the Board notified the Veteran that she was entitled to another hearing because the VLJ who conducted the 2007 hearing was no longer available to participate in the decision.  

In August 2015, the Veteran declined the opportunity to appear at another hearing before the Board.  The undersigned has reviewed the transcript.   

As noted above, the rating decision issued in February 2006 granted service connection for fibromyalgia, and decreased the rating for GERD from 30 percent to 10 percent.  The Veteran's February 2006 and April 2006 statements expressed disagreement with the outcome of the claims, specifically including the denial of service connection for glaucoma, and expressing unemployability.  In November 2006, the RO continued the initial 40 percent evaluation for fibromyalgia.  

On appeal to the Court, the Veteran argued that the Board had jurisdiction to review the claims for higher rating for GI disability and fibromyalgia its 2008 and 2009 decisions.  

In its May 2011 Memorandum Decision, the Court stated that further adjudicative actions by VA as to claims for a higher rating for GERD and fibromyalgia remained pending.  The Court noted that VA had not addressed whether an April 2006 statement asserting that increased severity of fibromyalgia and GI disability constituted disagreement with the evaluations assigned for those disabilities, and the Board's June 2012 Remand noted the Court's statement that claims for increased ratings for fibromyalgia and GERD raised in 2006 remained pending.  

In October 2012, the RO denied an initial evaluation in excess of 40 percent for fibromyalgia and denied an evaluation in excess of 10 percent for GERD with duodenitis and IBS from February 25, 2005.  Appeal of those claims has now been perfected.

By a February 2014 rating decision, the RO granted service connection for chronic adjustment disorder with depressed mood, effective June 24, 2008, and assigned an initial 30 percent evaluation.  The RO increased the evaluation of GERD to 30 percent, effective June 24, 2008.  The Veteran disagreed with the assigned ratings and perfected appeal of each rating.  

As noted above, those increased rating claims, docketed in 2014, are before the Board on appeal, together with the claim for service connection for glaucoma docketed in 2006.

The Veteran's voluminous physical folder, together with electronic Virtual VA and eFolder files on VBMS (Veterans Benefits Management System) have been reviewed in preparation for this multifaceted decision.  






FINDINGS OF FACT

1.  The preponderance of the probative and persuasive lay and medical evidence is unfavorable to a finding that glaucoma is related to the Veteran's service or is aggravated by a service-connected disability.

2.  The evidence establishes that the Veteran does not manifest symptoms of fibromyalgia which are not encompassed in the schedular criteria.  

3.  The Veteran has reported recurrent abdominal pain and epigastric distress, urgency, difficulty swallowing, and alternating diarrhea and constipation, throughout the course of this appeal, but has not reported or manifested vomiting, weight loss, hematemesis, melena or other symptoms of GI disability productive of severe impairment of health.  

4.  The Veteran's acquired chronic adjustment disorder with depressed mood is manifested by depression, disturbances of mood and motivation, difficulty establishing and maintaining family relationships, and, with resolution of doubt, a period of unemployability due to the psychiatric disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for glaucoma are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an initial disability rating in excess of 40 percent for fibromyalgia are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5025 (2015).

3.  The criteria for a 30 percent disability rating for GI disability, but no higher rating, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 4.25, 4.114, Diagnostic Codes 7399-7346 (2015).

4.  The criteria for an initial 50 percent rating for a chronic adjustment disorder with depressed mood are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9440 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that her glaucoma is due to her service, and contends she is entitled to a higher rating or initial rating for each service-connected disability.  The Board must note numerous claims and symptoms in this case.  

Claim for service connection for glaucoma

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Because the Veteran served in the Southwest Asia Theater of Operations during Operation Desert Shield/Storm (August 1990 to March 1991), provision allowing service connection on the basis of a presumption must be considered.  38 C.F.R. § 3.317.  The presumption applies to chronic disabilities manifested either during active duty in the Southwest Asia Theater of Operations or to a degree of 10 percent or more by December 31, 2016.  The "chronic diseases" specified in 38 C.F.R. § 3.317 include undiagnosed illness (§ 3.317(a)(2)(A) and medically unexplained chronic multisymptom illness (§ 3.317(a)(2)(B)).  

In this case, the Veteran's glaucoma is diagnosed, so provisions at 38 C.F.R. § 3.317(a)(2)(A) regarding undiagnosed illness do not apply.  Disorders that do not qualify for presumptive service connection under 38 C.F.R. 3.317(a)(2)(A) may be service connected on a direct basis or under a different presumption.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's VA clinical records confirm that she has primary open-angle glaucoma (POAG).  VA clinical records in June 2008 and thereafter note that the veteran's POAG is very advanced considered in light of her age.  

The examiner who conducted VA examination of the eyes in October 2008 concluded that the Veteran's fibromyalgia was diagnosed in about 1993 and her glaucoma was first manifested in about 2000.  The examiner noted that laser treatment was performed in 2005, then bilateral trabeculectomy in 2007, with post-surgical complication by hypotony maculopathy.  The examiner stated that it was less than likely that glaucoma resulted from the Veteran's exposures to sand, dust, or oil fumes.  

The examiner opined that medical literature connected fibromyalgia to eye disorders such as dysmotility or nystagmus, but there was no evidence linking glaucoma to fibromyalgia.  The examiner concluded that the Veteran's glaucoma was not a result of or aggravated by service-connected fibromyalgia.

In a letter from the Veteran received in December 2008, the Veteran alleged that the VA examination was inadequate, that the clinician who conducted the VA examination was not a specialist in fibromyalgia, and that, since she did not have such risk factors for glaucoma as diabetes mellitus, the providers, in essence, linked her glaucoma to her fibromyalgia.  The Veteran submitted lengthy medical articles and information, and argued that her claims of exposure to chemical and biologic agents as causes of glaucoma had not been considered.  The veteran submitted an article on the effects of sarin toxicity, including an effect on vision.  

The provider who conducted May 2013 VA examination concluded, based on the information provided by the Veteran, that it was at least as likely as not that the Veteran's military service, including exposures to sand, dust, oil fumes, chemical agents, and nerve antidote pills, was as likely as not the cause of the Veteran's glaucoma.  The examiner concluded that the Veteran's glaucoma was not related to or cause by service-connected fibromyalgia.  However, the examiner noted that no claims file was available for review.

The Veteran's claims file was reviewed in April 2014.  The reviewer noted the date of onset of the Veteran's service-connected GI disability in 1993, followed by diagnosis of glaucoma seven or more years later.  The reviewer, who had also examined the Veteran in 2008, concluded that the medical literature showing that exposure of the eyes to liquid chemical agents with a high pH (such as lye or liquid sarin) could affect vision was not relevant, and that this literature was not relevant to show that various (gaseous) chemical agents (oil fumes or sarin gas) or nerve agent antidote pills, could result in glaucoma.  The examiner again concluded that it was less than likely that the Veteran's POAG was incurred as a result of her service, to include exposure to chemical agents or biologic agents.

The reviewer conducted the 2014 review contacted the examiner who provided the 2013 opinion.  The provider who conducted the 2013 opinion indicated that, in the absence of the claims file, the conclusion that the Veteran's glaucoma could have been an angle-closure glaucoma due to anti-cholinergic side effects of a chemical or biologic agent.  The reviewer's 2014 opinion explains that, since all providers have agreed that the Veteran has open-angle glaucoma (POAG), not closed-angle glaucoma (PACG), or mixed mechanism glaucoma, it remains unlikely that an exposure to a chemical or biological agent during her service caused the Veteran's glaucoma.  

The unfavorable VA opinion is more persuasive than the favorable VA opinion, which was rendered by an examiner who did not have access to the medical records.  The reviewer who provided the 2014 unfavorable opinion reconciled the favorable 2013 opinion, and explained why the favorable opinion was not accurate.  The reviewer who provided the 2014 unfavorable opinion also explained why the medical literature the Veteran provided was not applicable to this case, since no exposure to liquid chemical or biological agents was alleged.  

The technical nature of the medical opinion involved (open angle glaucoma findings rather than angle closure glaucoma findings) and the complex physiologic differences in the etiologies of the various types of glaucoma (whether an anti-cholinergic effect may be the cause of a certain type of glaucoma) means that lay evidence or belief as to the cause of a particular diagnosis of glaucoma is of limited probative value.  The reviewer has explained why the medical literature is not sufficient to meet the requirements to support actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The VA examiner opinions (2008 and 2013) and the reviewer's opinion (2014) are all unfavorable to a finding that the Veteran's fibromyalgia caused or is related to her glaucoma.  

In this regard, while the Board understands the Veteran's concerns, it is important for the Veteran to now understand that while she may disagree with one or more parts of the medical opinion evidence, there is now significant and highly probative evidence against her claim. 

The preponderance of the competent, persuasive evidence is against the claim, under each applicable theory of entitlement.  The claim for service connection for glaucoma must be denied.  

Claims for increased ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Claim for increased rating for GI disability

The Veteran was granted service connection for GI disability in 1999.  Disabilities involving the digestive system are evaluated under the regulatory criteria found at 38 C.F.R. §§ 4.110-4.114.  An initial 30 percent evaluation was assigned.  By a rating issued in 2006, the assigned a 10 percent evaluation under 38 C.F.R. § 4.114, Diagnostic Codes (DCs) 7346 and 7399.  A diagnostic code ending in "99" was assigned because the rating schedule does not provide specific criteria for evaluating GERD with a history of chronic duodenitis and with IBS.  The Board agrees with the RO that DC 7346, together with DC 7399, provides the most appropriate criteria analogous to the Veteran's GI disability for rating purposes.  Compare DCs 7305, 7319, 7346.

A 10 percent rating is warranted under DC 7346 where there are two or more of the symptoms listed in the criteria for the 30 percent rating of less severity.  A 30 percent evaluation is assigned when there is evidence of persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, DC 7346.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or, other symptom combinations productive of severe impairment of health.  DC 7346 (emphasis added).

The Board notes that the Veteran's GI disability was rated as 30 percent disabling prior to the Veteran's February 2005 claim for an increased rating.  GI disability was the Veteran's only compensable disability when the Veteran submitted that claim.  However, as noted in the complex procedural discussion above, the February 2005 claim resulted in an increase in the Veteran's monthly compensation, beginning in January 2004, even with consideration of a 10 percent rating rather than a 30 percent rating for GI disability.  There was no decrease in the compensation "currently paid" to the Veteran.  Therefore, provisions which protect a Veteran against a decrease in compensation payments do not apply to the rating assigned for GI disability in the February 2006 rating decision.  38 C.F.R. § 3.105.

Although the protections against reduction of a rating are not applicable, the Board must consider the Veteran's contention that she was entitled to an evaluation greater than the assigned evaluation (10 percent from February 25, 2005, and 30 percent from June 24, 2008) during the pendency of the appeal, defined under 38 C.F.R. § 3.400 as requiring consideration of evidence beginning in February 2004.   

Although the Veteran contended in February 2005 that her GI disability had increased in severity, the evidence reflects that she complained of abdominal pain and symptoms consistent with the 30 percent rating then in effect, but did not complain of vomiting, blood in her stools, or severe impairment of her health due to GI disability.  The Veteran's claim described numerous impairment of her health, but did not attribute all claimed symptoms solely to GI disability.  

In particular, neither her claim nor the medical evidence during the year prior to the claim show the combination of symptoms listed for a 60 percent rating (connected by the qualifier "and") for GI disability, nor "severe impairment of health, " or symptoms of comparable severity, attributable to GI disability.   DCs 7305, 7319, 7346; Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).

The medical evidence suggests that the Veteran's GI symptoms may have improved for a period of several months, but, in November 2005, the Veteran sought medical evaluation for increased abdominal pain.  The dosage of medication prescribed for GI symptoms was increased.  The Veteran continued to report increased GI symptoms.  In March 2006, she sought further evaluation for "bloating and gas" that was uncomfortable.  

In this regard, the Board has reviewed the treatment records in this case in great detail.  References to being "uncomfortable" and other statements from the Veteran not only provide factual evidence against this claim, clearly indicating the minimal nature of this problem, but place into question the current evaluation.  In another example, in May 2008 and June 2008, the veteran reported that she continued to have indigestion and was feeling "rundown."  See VA clinical records printed September 5, 2008 (346 pages) at 213, 235, 237, 241.  She reported a feeling that food was getting "stuck" and that she had difficulty swallowing, over about the last six months.  Id. at 186.  In this regard, endoscopic examination conducted in August 2008 disclosed chronic inactive gastritis, but no active ulcer or H. pylori or other infection.  The veteran's weight was 193 pounds.  Id. at 237.

Providers who treated the Veteran from March 2011 through February 2015 noted that the Veteran complained of abdominal distress.  She described current symptoms of abdominal bloating, pain, fecal urgency, and leakage.  The Veteran also had alternating diarrhea and constipation, and frequent episodes of bowel disturbance with abdominal distress.  The providers ruled out malnutrition, weight loss, or cancer, after numerous diagnostic examinations, including examination of the blood for hemoglobin and hematocrit.  The examiner estimated that the Veteran had episodes of recurrence of symptoms more than four times per year, but less than monthly.  The examiner reported that the Veteran had reflux, GERD, chronic duodenitis, and IBS with recurrent epigastric distress, and stated there was no change in the diagnoses or symptoms.  

January 2012 VA examination disclosed hemoglobin at 11.5 and hematocrit at 36.4 (normal levels listed for reference as 11.5-15 and 34.0-44.0).  The Veteran continued to have reflux, abdominal tenderness, epigastric distress, and fatigue.

In September 2012, the Veteran reported frequent bowel movements for last few weeks.  She reported that, after eating, she "almost immediately has to go to the bathroom."  She reported continuing epigastric discomfort from the suprapubic area up the mid line to the epigastric area.  Another EGD was planned.

At VA examination conducted in January 2015, current symptoms were again described as abdominal bloating, pain, fecal urgency, leakage.  The examiner stated that the Veteran had persistently recurrent epigastric distress and reflux.   In April 2011, the Veteran's weight was 203.8 pounds; her BMI was 36. In February 2015, the Veteran's BMI was 38.  

In this regard, it is important to note numerous symptoms, but little if any objective evidence that would support an increased evaluation, and some evidence that would not support the current evaluation.  The medical evidence establishes that the Veteran did not have weight loss or malnutrition.  The providers noted symptoms of difficulty swallowing (dysphagia) in 2008, but that symptom resolved over a period of time and was not present on VA examination in 2015.  There is no notation that the Veteran reported vomiting, vomiting up blood, or having blood in her stools (melena), nor did any provider note such symptoms.  

At best, the evidence establishes that the Veteran met the criteria for a 30 percent rating, but no higher evaluation, prior June 25, 2008.  The AOJ will assign the effective date when it effectuates this decision.  If the Veteran disagrees with the new effective date, this action can be appealed to the Board.  

Symptoms due to disorders for which service connection was not in effect, or to symptoms which have been considered in evaluating other service-connected disabilities cannot service as basis for a rating in excess of 30 percent for GI disability.  38 C.F.R. § 4.14.  The evidence is unfavorable to a finding that GI disability met the criteria for a rating in excess of 30 percent from June 25, 2008.  

Claim for initial evaluation in excess of 40 percent for fibromyalgia

The Veteran has been granted service connection for fibromyalgia, effective from January 2004, one year prior to her 2005 formal claim for service connection.  See 38 C.F.R. § 3.114 (governing effective of an award under a liberalizing law).  The Veteran seeks a higher initial rating.

Disability due to fibromyalgia is evaluated under 38 C.F.R. § 4.71a, DC 5025.  Under this diagnostic code, a 10 percent rating is assigned when fibromyalgia requires continuous medication for control.  A 20 percent rating is assigned when there are episodic symptoms present more than one-third of the time.  A maximum 40 percent rating is assigned for symptoms which are constant, or nearly constant, and refractory to therapy.  

At VA examination in September 2006, the Veteran reported muscle pain, fatigue, and depression.  She did not manifest muscle weakness or wasting.  Daily medications were prescribed for pain, sleep disruption, and depression, in addition to other modalities used to treat muscle pain.  While the Veteran described some periods of fluctuation of symptoms, there was no finding that her symptoms resolved for more than brief intervals, and no treatment was effective to prevent recurrences.  

In August 2008, she was referred for additional physical therapy for polyarthralgia, because pain involving multiple sites affected her range of motion and she had difficulty performing activities of daily living.  She was treated with several modalities of therapy, including aquatic therapy and a TENS unit for home use.  

VA examination in December 2014 reflects that the Veteran has continued to having fluctuating symptoms of fibromyalgia.  The Board does not disagree with the RO's assignment of the maximum schedular evaluation for fibromyalgia, a 40 percent rating.  However, the evidence does not establish that the service-connected fibromyalgia results in disability not contemplated by the rating schedule, except to the extent that symptoms such as depression and difficulty sleeping have been attributed to a psychiatric disability for which a separate, compensable rating is in effect.  As noted above, symptoms which are evaluated under a separate diagnosis and for which a separate disability rating is assigned may not be considered in determining the appropriate evaluation for fibromyalgia.  Again, some of the medical evidence does not support the current evaluation. 

The Veteran very clearly experiences pain and functional loss of various muscles at various times (while the cause is unclear, the problems are not).  However, the Veteran has not manifested functional loss which warrants a separate evaluation.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  No diagnosis of arthritis has been assigned.  38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, DC 5003.  

Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  The rating criteria for fibromyalgia encompass pain; absent the Veteran's complaints of pain, the criteria for a 40 percent evaluation would not be met in this case, where the Veteran's symptoms of depression and IBS are separately rated.

The RO has assigned the maximum schedular evaluation authorized under the Rating Schedule, 38 C.F.R. Part 4.  VA is authorized to assign a rating in excess of 40 percent for fibromyalgia if: (1) the Veteran's fibromyalgia presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular rating is warranted, or, (2) if the disability may be considered under an alternative Diagnostic Code which provides a schedular rating greater than the 40 percent maximum rating available under DC 5025, and the Veteran meets the schedular criteria for the higher evaluation.  Consideration of referral for an extraschedular evaluation is addressed below.  

The RO was unable to identify a Diagnostic Code other than DC 5025, DC 7346, or 9440, which provides alternative rating criteria for evaluating fibromyalgia.  The Board agrees that there is no additional or alternative Diagnostic Code which warrants an additional compensable rating or a rating in excess of 40 percent for fibromyalgia disability.  The preponderance of the evidence is against a finding that the Veteran meets any schedular criterion for a rating in excess of 40 percent.  The claim for a higher initial rating must be denied.  

Claim for increased initial evaluation for psychiatric disability

The Veteran's chronic adjustment disorder is evaluated under 38 C.F.R. § 4.130 , Diagnostic Code (DC) 9440, using the General Rating Formula for Mental Disorders specified in 38 C.F.R. § 4.130.  The symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the symptoms to be considered are not limited to those listed in 38 C.F.R. § 4.130. 

A 30 percent initial evaluation has been granted.  A 50 percent rating, the next higher rating, may be assigned if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is assigned for total occupational and social impairment, with such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, or intermittent inability to perform activities of daily living.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score is one part of the medical evidence to be considered and is not dispositive.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score below 51 is considered consistent with more serious symptoms. 

Extensive VA and private treatment records are associated with the Veteran's physical and electronic files.  At least 2,000 pages of evidence are relevant to show the presence or absence of symptoms of a psychiatric disability.  In August 2008, the veteran's primary physician noted that the veteran had depression and chronic pain syndrome among other clinical problems requiring treatment.  An initial treatment plan in April 2009 reflects that the Veteran was unemployed.  Her ex-husband had recently died of AIDS, and her son was not coping was not coping with the death of his father.  The provider noted that the Veteran had been on venlafaxine since 2006.  A GAF score of 60 was assigned.  

April 2010 clinical notes reflect that the Veteran was again employed full-time.  She had tapered off venlafaxine, and took Trazodone (for sleep) only when her assigned shift changed.  

At the May 2013 VA examination, the examiner assigned a combined diagnosis of chronic adjustment disorder, with depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  The examiner opined that the adjustment disorder was in addition to any depressive symptoms that were co-occurring with fibromyalgia.  The examiner opined that an adjustment disorder can persist beyond six months when due to a chronic medical condition.  In this case, the adjustment disorder was due primarily to fibromyalgia.  The examiner assigned a GAF score of 65.  

A provider who treated the Veteran in October 2013 assigned a GAF score of 55, based on described symptoms of labile, tearful affect and depression, and the Veteran's discussion of many stresses in her life.  See VA Mental Health Note, October 21, 2013.  

A VA reviewer who conducted a December 2014 review of the record agrees with the diagnosis of chronic adjustment disorder with depressed mood.  The Veteran reported that she continued to work fulltime for FEMA.  The reviewer opined that the service-connected psychiatric disability resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran's primary symptom was disturbance of motivation and mood.  The examiner specifically noted that the Veteran was alert and oriented on all spheres, had no evidence of psychosis, and that her thought process was organized, coherent, and logical.  Her mood was euthymic but at times depressed and tearful.  The examiner did not assign a GAF score.

A 30 percent evaluation is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, where the Veteran is generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  In this case, the record reflects that the Veteran is currently working full-time, at a job she has held for several years, and which she reports she likes, and there is no evidence that the Veteran has been given less than satisfactory job performance reviews or been subject to reprimand, loss of pay, or other occupational discipline.  While there have been periods of unemployment, this would clearly occur at times for a Veteran with a 70% disability.  There is simply no cogent indication in this record that the Veteran should be granted TDIU for any limited period within the appeal period.  In fact, while the Board fully understands the complications associated with the correct treatment and diagnosis of fibromyalgia, it is important for the Veteran to understand that detailed review of the objective medical evidence, beyond the articles and other evidence submitted by the Veteran, only provides significant evidence against the claims overall.  The evidence does not reflect that the Veteran has been absent from work more than (for example) 30 percent of the time when employed, but does reflect that the Veteran had a period of unemployment during the appeal.  The Veteran reported that the period of unemployment occurred because she was unable to perform certain functions due to service-connected fibromyalgia; the medical evidence suggests that the Veteran's adjustment disorder also had a significant impact.  However, there is no medical opinion as to which service-connected disability led to the period of unemployment.  

The clinical records uniformly reflect that the Veteran is depressed, but no provider has found an abnormality in the Veteran's ability to communicate verbally.  The evidence consistently reflects that the Veteran has disturbances of mood and motivation.  The record establishes that the Veteran has gone through several upheavals in her personal life not related to service, and difficulty maintaining and establishing effective family relationships, but difficulty maintaining and establishing effective work relationships has not been shown.  The Veteran manifests at least three symptoms consistent with a 50 percent evaluation for psychiatric disability.  

However, with resolution of doubt as to the cause of intervals of unemployment in the Veteran's favor, a 50 percent rating is consistent with the Veteran's symptoms and functioning during the period at issue. 

The evidence establishes that the Veteran was "articulate" and remained able to communicate verbally at all times during the period at issue in this decision.  The Veteran's GAF scores, ranging from 55 to 65, are not consistent with an evaluation higher than 50 percent.  No provider has indicated that the Veteran manifested psychosis, delusions, visual or auditory hallucinations.  She has consistently denied suicidal or homicidal ideation.  The Veteran's ability to work full-time during the majority of the pendency of this appeal is not consistent with a 70 percent evaluation, or higher evaluation, for psychiatric disability.  

A vast majority of the evidence, greater than a preponderance of the evidence, is against a finding that the Veteran's symptoms are equivalent in severity to the symptoms for a 70 percent or 100 percent disability rating.  In fact, some of the medical evidence in this case does not support the Board's findings.  However, when considering all doubt in this complex case, an initial 50 percent evaluation, but no higher evaluation, is warranted for service-connected psychiatric disability.

Extraschedular rating

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.   To the contrary, the very symptoms of fibromyalgia, depression, and IBS that the Veteran describes and the findings made by the various medical professionals, such as an pain, fatigability, and use of medication are "like or similar to" those explicitly listed in the schedular rating criteria of DCs 5025, 7346, and 9440.    

The Veteran's adjustment disorder with depression is, as noted above, rated based on the Veteran's ability to maintain long-term relationships and a steady job and on evaluation of thought processes, mood, motivation, judgment, orientation, memory, and ability to perform activities of daily living.  Mauerhan, 16 Vet. App. at 443.  Neither the Veteran nor her representative have identified any symptom of the Veteran's psychiatric disability which is not encompassed in the schedular criteria.

The Veteran's GERD and IBS are, as discussed above, productive of reflux, abdominal distress, alternating constipation and diarrhea, and the Veteran's hemoglobin and hematocrit are monitored, but the GI disabilities do not result in other health impairments or symptoms not addressed in the rating criteria.  Neither the Veteran nor her representative have identified any symptom of the Veteran's GI disability which is not encompassed in the schedular criteria.  The Veteran's GI disability picture is not exceptional or unusual so as to warrant referral for consideration of an extraschedular evaluation.  

As well, the Board notes that, because the Veteran's symptoms of depression and of IBS are the subject of separate disability evaluations, those symptoms cannot serve as a factual basis for a finding that the Veteran's fibromyalgia presents an exceptional disability picture.  Thus, there is no evidence that the Veteran manifests any symptom of disability due to the service-connected disabilities that is not encompassed in at least one of the assigned Diagnostic Codes.

There is no evidence of exceptional or unusual symptoms or circumstances such as frequent hospitalizations, to suggest that the Veteran is not adequately compensated by the regular rating schedule. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence reflects the Veteran continues to be employed.  Thus, the Board finds that no claim for TDIU is raised.  

In this case in particular, the Board must look to all disabilities, which it has done.  Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's combined disability ratings exceed 60 percent at all times throughout the appeal period.  The Veteran's return to full-time gainful employment after an interval of unemployment establishes that the combined effects of her disabilities are not more than 60 percent disabling.  There is no evidence or testimony identifying additional factors of service-connected disability that have not been attributed to a specific service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Without consideration of all facts in this case, and all problems, support of the current evaluations would be difficult, let alone higher evaluations. 

The Board is sensitive to the difficulties that the Veteran faces.  However, the Veteran must understand that the 70 percent rating currently in effect for her disabilities contemplates severe industrial impairment and not all evidence in this case supports the current evaluations.  With regard, to the Veteran's disabilities and symptoms, as a whole, the medical evidence indicates that there appears to be a psychological overlay with many of the Veteran's symptoms.  Simply stated, it is possible that many of the Veteran's problems are the result her psychological problem, which occurs in many cases before the undersigned and this has been considered.  However, the Board has also considered other factors, including the fact that little objective medical evidence in this case (overall) supports the Veteran's claims and the Veteran, from the facts of this case, appears to be experiencing many problems after service, with no connection to her service, that have caused her many unfortunate struggles (as noted above, the Board has reviewed this case in great detail).  Notwithstanding, when taking her service connected problems as a whole, the Board believes that the current 70% evaluation, when considering the benefit of doubt doctrine, address all problems related to service.

In this regard, if the Veteran did not have difficulty obtaining and retaining gainful employment, there would be no basis for a compensable evaluation.  A 50 percent rating very generally indicates a 50 percent reduction in the ability of the Veteran to work, which is generally consistent with the facts of this case, although the Veteran continues to maintain full-time employment despite the current assignment of a 70 percent combined disability evaluation.  



Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  

In this case, the Veteran's claims for increased initial ratings for fibromyalgia and psychiatric disability arise following initial grants of service connection.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  No further notice is required as to her claims for increased initial ratings.  

The Veteran's appeal for service connection for glaucoma and the appeal for an increased rating for GI disability arise from a claim submitted in 2005.  The complex procedural history of the appeal reflects that the Veteran was, at minimum, advised of the criteria for service connection in such communications as the Board's 2008 Remand and subsequent letters and a Supplemental Statement of the Case.  Pleadings submitted to the Court reflect that the attorney who represents the Veteran is aware of the criteria for substantiating each claim on appeal.  Neither the Veteran nor her attorney has identified prejudice from lack of notice, nor does the record reveal such prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The duty to notify the Veteran has been satisfied.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) (both active duty and reserve component service) are associated with the claims files.  The Veteran has been afforded VA treatment and VA examinations with regarding to each issue on appeal.  The Veteran's physical claims files include 10 volumes of paper files, more than two feet high, more than 20 pounds of evidence.  In addition, electronic Virtual VA and eFolder files are on the VBMS system.  The voluminous record demonstrates that the Veteran has submitted evidence, statements, and argument.  Voluminous VA treatment records, the only clinical evidence identified by the Veteran, has been associated with the files.  

The Veteran has not identified any additional outstanding records that have not been requested or obtained.  The Board notes an August 2015 request from the Veteran's attorney for a "detailed description of the medical expertise" of the VA provider who prepared an April 2014 medical opinion.  The Veteran and her attorney were notified in July 2015 that the Veteran had 90 days to submit additional evidence.  That period has expired; no request for an extension of time for submission of additional evidence or argument regarding the provider who prepared the April 2014 medical opinion has been received.  VA has no duty to assist the Veteran to obtain this information before appellate review is completed.  This case has been ongoing for many years.  Development of this case has not provided evidence in support of these claims but has consistently provided evidence against the claims.  Further development and delays in this case would not support the interest of either the Veteran or the VA.

The Veteran was afforded a hearing before the Board in 2007 in support of the claim for service connection.  The VLJ sought to identify any pertinent evidence not then associated with the claims file, and asked questions directed at identifying additional relevant evidence.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Accordingly, the Veteran is not shown to be prejudiced by any aspect of this hearing.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  The duties to assist the Veteran at the hearing have been met. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 




ORDER

The appeal for service connection for glaucoma is denied.  

The appeal for an initial disability rating in excess of 40 percent for fibromyalgia is denied.  

The appeal for an evaluation in excess of 10 percent for GI disability prior to June 24, 2008, is granted, subject to law and regulations governing the effective date of an award of compensation. 

The appeal for an evaluation in excess of 30 percent for GI disability from June 24, 2008, is denied.  

The appeal for an increase from 30 percent to 50 percent rating for the initial evaluation for a chronic adjustment disorder with depressed mood, but no higher evaluation, is granted, subject to law and regulations governing the effective date of an award of compensation. 




______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


